Citation Nr: 1342728	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  08-37 010A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial increased rating for peripheral neuropathy of the right lower extremity evaluated as 10 percent disabling prior to November 13, 2007; as 20 percent disabling from November 13, 2007 to October 28, 2011; and as 40 percent disabling since October 29, 2011.  

2.  Entitlement to an initial increased rating for peripheral neuropathy of the left lower extremity evaluated as 10 percent disabling prior to November 13, 2007; as 20 percent disabling from November 13, 2007 to October 28, 2011; and as 40 percent disabling since October 29, 2011.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The Veteran had active military service from January 1970 to January 1972.

These matters come to the Board of Veterans' Appeals (Board) on appeal following a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In the above decision, inter alia, the RO granted service connection and assigned separate 10 percent disability ratings for peripheral neuropathy of the right lower extremity and the left lower extremity, effective September 25, 2005.  The Veteran appealed the initial ratings assigned.  In a January 2010 rating decision, the RO assigned separate 20 percent disability ratings for peripheral neuropathy of the right lower extremity and the left lower extremity, effective November 13, 2007.  

In May 2011, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO.  In September 2011, the Board remanded the claim for a higher initial rating for bilateral peripheral neuropathy of the lower extremities.  It also denied an initial rating in excess of 10 percent for hypertension, then also in appellate status.  

In April 2012, following further development, the RO assigned separate 40 percent disability ratings for peripheral neuropathy of the right lower extremity and the left lower extremity, effective October 29, 2011.  A supplemental statement of the case (SSOC) was issued that same month, April 2012, and the case returned to the Board.  

Finally, a request for a total disability rating based on individual unemployability (TDIU) due to service-connected disability, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The issue of entitlement to a TDIU was adjudicated by the RO in April 2009, with the benefit granted effective October 20, 2008.  


FINDINGS OF FACT

1.  From the initial grant of service connection, September 25, 2005 through August 1, 2006, the Veteran's bilateral peripheral neuropathy of the lower extremities more nearly approximates moderate incomplete paralysis of the sciatic nerve.  

3.  Since August 2, 2006 the Veteran's bilateral peripheral neuropathy of the lower extremities more nearly approximates moderately severe incomplete paralysis of the sciatic nerve.  


CONCLUSIONS OF LAW

1.  Since the initial grant of service connection, September 25, 2005, through August 1, 2006, the criteria for a 20 percent rating for peripheral neuropathy of the right lower extremity have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, Diagnostic Codes 8520, 8526 (2013).

2.  From August 2, 2006, the criteria for a rating to 40 percent for peripheral neuropathy of the right lower extremity have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, Diagnostic Codes 8520, 8526 (2013).  

3.  Since the initial grant of service connection, September 25, 2005 through August 1, 2006, the criteria for 20 percent rating, and no higher, for peripheral neuropathy of the left lower extremity have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, Diagnostic Codes 8520, 8526 (2013).

4.  From August 2, 2006, the criteria for a rating to 40 percent for peripheral neuropathy of the left lower extremity have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, Diagnostic Codes 8520, 8526 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In a November 2006 letter, the RO notified the Veteran of information and evidence necessary to substantiate his underlying claims for service connection for peripheral neuropathy.  The Veteran was also notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  The letter also informed the Veteran of the process by which initial disability ratings and effective dates are assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In regards to the Veteran's appeal for higher initial ratings, once a veteran disagrees with an initial determination, other provisions apply to the remainder of the adjudication process, particularly those pertaining to the issuance of rating decisions and statements of the case.  See 38 U.S.C.A. §§ 5104(a), 7105(d) (West 2002); 38 C.F.R. §§ 3.103(b)(1), 19.29 (2013); see also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  

Otherwise, VA has done everything reasonably possible to assist the Veteran with respect to his claims on appeal in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  The Veteran's identified private and VA treatment records are associated with the claims folders, and he has been provided VA examinations to evaluate the severity of his peripheral neuropathy.  The Veteran has also testified before the undersigned and also presented additional argument in support of his claims.  

II. Analysis

Disability evaluations are determined by comparing a veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

A veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App 505, 510 (2008).  

The Board notes that peripheral neuropathy of the lower extremities is rated under those diagnostic codes for the peripheral nerves under 38 C.F.R. § 4.124a.  See 38 C.F.R. § 4.20 (2013).  

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2013).  

Under 38 C.F.R. § 4.124a, the term "incomplete paralysis" indicates impairment of function of a degree substantially less than the type of picture for complete paralysis, which has not been shown, given for each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  See note preceding 38 C.F.R. § 4.124, Diagnostic Code 8510.  The manifestations of the Veteran's service-connected peripheral neuropathy associated with the right lower extremity and the left lower extremity are essentially the same-pain, tingling, and sensory loss-and as such, will be discussed together.  

Peripheral neuropathy of the lower extremities is rated for either the sciatic nerve under Diagnostic Code 8520 or the anterior crural (femoral) nerve under Diagnostic Code 8526.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8520 and 8526.  In this regard, in the October 2011 disability benefits questionnaire (DBQ), the VA examiner identified the sciatic nerve and anterior crural nerve as being affected.  

Under Diagnostic Code 8520, disability ratings of 10 percent, 20 percent, and 40 percent are assignable for incomplete paralysis which is mild, moderate, or moderately severe, respectively.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  Under Diagnostic Code 8526, disability ratings of 10 percent, 20 percent, and 30 percent are assignable for incomplete paralysis which is mild, moderate, or severe, respectively.  Complete paralysis of the anterior crural nerve, which is rated as 40 percent disabling, contemplates paralysis of the quadriceps extensor muscles.  38 C.F.R. § 4.124a, Diagnostic Code 8526.  

The Veteran has complained of constant pain, tingling, and sensory loss in his lower extremities, in particular, his feet.  The above noted October 2011 VA DBQ, the VA examiner reported that the Veteran's pain, paresthesias, and numbness were moderate in severity.  At that time, the examiner identified the Veteran's disability as best assessed as moderately severe incomplete paralysis of the sciatic nerve and moderate incomplete paralysis of the anterior crural (femoral) nerve.  

In a July 2005 private nerve conduction study (NCS), test findings were noted as being consistent with moderate nerve conduction abnormalities.  At the time, it was noted that the sural and peroneal nerves in the lower extremities were tested, as had nerves in the upper extremities.  An August 2, 2006 private NCS revealed lower extremity abnormality with sural and peroneal nerve testing in the lower extremities.  It was noted that test findings were consistent with severe nerve conduction abnormalities.  

In a November 2006 statement, the Veteran reported having, "constant pain in both feet and lower legs."  The Board finds the Veteran's report of constant pain, along with reports of tingling and sensory loss, to be credible.  Otherwise, VA outpatient treatment records document findings of peripheral neuropathy of the feet with protective sensation absent.  A February 2008 VA treatment record notes the Veteran's report of intolerable knee and foot pain with walking for more than a few minutes.  

The Board finds there is reasonable doubt as to whether the Veteran's peripheral neuropathy resulted in moderate impairment prior to August 2, 2006 based on the findings of the private July 2005 NCS.  Finding such doubt in the Veteran's favor on this issue, from the initial grant of service connection, September 25, 2005, through August 1, 2006, separate 20 percent ratings for peripheral neuropathy of the right lower extremity and for peripheral neuropathy of the left lower extremity is warranted.  (The Veteran's disability is more favorably evaluated under Diagnostic Code 8520 for sciatic nerve impairment, as compared to evaluation under Diagnostic Code 8526 for anterior crural nerve impairment.)  It is not otherwise found that an evaluation higher than 20 percent during the period from September 25, 2005 through August 1, 2006 is warranted.  Diagnostic test findings during this period are reflective of no more than moderate impairment, and the record on appeal does not reflect any evidence from the Veteran concerning his neuropathy symptoms on or before August 1, 2006.  As such, a rating in excess of 20 percent from September 25, 2005 through August 1, 2006 is not warranted.  

Additionally, the Board finds there is reasonable doubt as to whether the Veteran's peripheral neuropathy has resulted in moderately severe impairment since August 2, 2006.  As noted above, a private August 2, 2006 NCS identified test findings that were consistent with severe nerve conduction abnormalities.  These findings are further supported by the Veteran's credible reporting of symptoms, VA treatment records documenting loss of protective sensation in the feet, as well as the finding of moderately severe incomplete paralysis of the sciatic nerve by the VA examiner in the October 2011 DBQ.  The findings on the October 2011 VA examination are more probative as they include comprehensive neurological testing that assesses the remaining function in the lower extremities.  The August 2006 characterization of severe disability is based solely on electrodiagnostic testing.  The October 2011 examiner's finding appears to be based on the Veteran's reported symptoms, which have been consistently reported during much of the appeal period.  Reasonable doubt being found in the Veteran's favor, the Board concludes that since August 2, 2006, separate 40 percent ratings for peripheral neuropathy of the right lower extremity and for peripheral neuropathy of the left lower extremity is warranted.  The Board does not otherwise find an evaluation higher than 40 percent since August 2, 2006 is warranted.  Clinical findings do not demonstrate severe incomplete paralysis with marked muscular atrophy or has complete paralysis of the sciatic nerve been shown.  (Of note, a 40 percent evaluation is the highest available rating under Diagnostic Code 8526 for impairment of the anterior crural nerve.)  

The Board has also considered whether a more favorable rating may be realized by the Veteran by evaluating his peripheral nerve disabilities for neuritis and/or neuralgia.  Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved with a maximum equal to severe incomplete paralysis..  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to, above, will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123 (2013).  Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124 (2013).  

The manifestations of the Veteran's service-connected peripheral neuropathy have been reported as pain, tingling, and sensory loss.  As a rating for neuralgia allows for no more than moderate incomplete paralysis (other than for tic douloureux or trifacial neuralgia), evaluation of the Veteran's bilateral peripheral neuropathy for neuralgia would not provide a higher disability rating.  Also, the evidence does not support a finding of severe incomplete paralysis based on a rating for neuritis.  Clinical findings do not reflect marked muscular atrophy of the lower extremities.  The October 2011 VA DBQ examiner identified the Veteran's pain, paresthesias, and numbness to be moderate in severity, and labeled the Veteran's nerve impairment as moderately severe.  Thus, severe incomplete paralysis is not found.  

Consideration has been given by the Board as to whether the schedular evaluations are inadequate; requiring that the RO refer either of the Veteran's claims to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation.  Such a referral is warranted where a service-connected disability presents an exceptional or unusual disability picture that renders impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this regard, the analysis must include a discussion of whether the rating criteria adequately address all of the claimant's symptomatology.  

The Veteran's primary symptoms associated with his bilateral peripheral neuropathy of the lower extremities, in particular the feet, have been constant pain, tingling, and sensory loss.  Such manifestations of peripheral nerve disability are contemplated by the schedular criteria under 38 C.F.R. § 4.124a.  Thus, while the evidence of record reflects that the Veteran's bilateral lower extremity peripheral neuropathy does have limiting affects on his everyday activities and also restricts his employment options (as noted above, the Veteran is in receipt of a TDIU), the first step of the Thun analysis, whether the rating criteria adequately address all of the claimant's symptomatology, has been met.  As such, the Board's extra-schedular analysis ends, and consideration of the second step-whether the claimant's exceptional disability picture exhibits other related factors, such as marked interference with employment or frequent periods of hospitalization-is not warranted.  Therefore, without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture related to his bilateral lower extremity peripheral neuropathy requires the assignment of an extra-schedular rating is not warranted.  38 C.F.R. § 3.321(b)(1); Thun, supra.

Therefore, for all the foregoing reasons, the Board finds that since the initial grant of service connection through August 1, 2006, the criteria for separate 20 percent ratings for peripheral neuropathy of the right lower extremity and the left lower extremity has been shown.  Also, since August 2, 2006, the criteria for separate 40 percent ratings for peripheral neuropathy of the right lower extremity and the left lower extremity have also been shown.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine for higher evaluations than those assigned.  However, as the preponderance of the evidence is against any such rating higher than those assigned, that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102.  



(CONTINUED ON NEXT PAGE)



ORDER

1.  Since the initial grant of service connection, September 25, 2005, through August 1, 2006 a 20 percent rating for peripheral neuropathy of the right lower extremity is granted.  

2.  From August 2, 2006 a 40 percent rating for peripheral neuropathy of the right lower extremity is granted.  

3.  Since the initial grant of service connection, September 25, 2005, through August 1, 2006, a 20 percent rating for peripheral neuropathy of the left lower extremity is granted.  

4.  From August 2, 2006 a 40 percent rating for peripheral neuropathy of the left lower extremity is granted.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


